Exhibit 10.6

NON-QUALIFIED STOCK OPTION AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

UNDER THE BIODELIVERY SCIENCES INTERNATIONAL, INC.

2019 STOCK OPTION AND INCENTIVE PLAN

 

Name of Optionee:                                          
                                                                            No.
of Option Shares:                                               
Option Exercise Price per Share:    $                                         
   [FMV on Grant Date] Grant Date:                                          
     Expiration Date:                                                   [No more
than 10 years]

Pursuant to the BioDelivery Sciences International, Inc. 2019 Stock Option and
Incentive Plan as amended through the date hereof (the “Plan”), BioDelivery
Sciences International, Inc. (the “Company”) hereby grants to the Optionee named
above, who is a Director of the Company but is not an employee of the Company,
an option (the “Stock Option”) to purchase on or prior to the Expiration Date
specified above all or part of the number of shares of Common Stock, par value
$0.001 per share (the “Stock”), of the Company specified above at the Option
Exercise Price per Share specified above subject to the terms and conditions set
forth herein and in the Plan. This Stock Option is not intended to be an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended.

1. Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Administrator (as defined in Section 2 of the
Plan) to accelerate the exercisability schedule hereunder, this Stock Option
shall be exercisable with respect to the following number of Option Shares on
the dates indicated so long as the Optionee remains in service as a member of
the Board on such dates:

 

   

Incremental Number of

Option Shares Exercisable

  

Exercisability Date

                                (___%)                                 
                         (___%)                                 
                         (___%)                               

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.



--------------------------------------------------------------------------------

2. Manner of Exercise.

(a) The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give written notice to the Administrator of his or her election to
purchase some or all of the Option Shares purchasable at the time of such
notice. This notice shall specify the number of Option Shares to be purchased.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; or (v) a combination of (i), (ii), (iii) and
(iv) above. Payment instruments will be received subject to collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations. In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.

(b) The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan. The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee. The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been

 

2



--------------------------------------------------------------------------------

entered as the stockholder of record on the books of the Company. Thereupon, the
Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.

(c) The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.

(d) Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.

3. Termination as Director. If the Optionee ceases to be a Director of the
Company, the period within which to exercise the Stock Option may be subject to
earlier termination as set forth below.

(a) Termination Due to Death or Disability. If the Optionee’s service as a
Director terminates by reason of the Optionee’s death or disability (as
determined by the Administrator), any portion of this Stock Option outstanding
on such date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee or the Optionee’s legal representative or legatee, if
applicable, for a period of 12 months from the date of death or until the
Expiration Date, if earlier. Any portion of this Stock Option that is not
exercisable on the date of death shall terminate immediately and be of no
further force or effect.

(b) Retirement. If the Optionee’s service as a Director terminates due to the
Optionee’s Retirement, any portion of this Stock Option outstanding on such date
may be exercised, to the extent exercisable on the date of termination, until
the Expiration Date. For purposes hereof, “Retirement” means the fulfillment of
each of the following conditions: (i) the Optionee is good standing with the
Company as determined by the Administrator; (ii) the voluntary termination by an
Optionee of such Optionee’s employment or service to the Company and (B) that at
the time of such voluntary termination, the sum of: (1) the Optionee’s age
(calculated to the nearest month, with any resulting fraction of a year being
calculated as the number of months in the year divided by 12) and (2) the
Optionee’s years of employment or service with the Company (calculated to the
nearest month, with any resulting fraction of a year being calculated as the
number of months in the year divided by 12) equals at least 62 (provided that,
in any case, the foregoing shall only be applicable if, at the time of
Retirement, the Optionee shall be at least 55 years of age and shall have been
employed by or served with the Company for no less than 5 years).

(c) Other Termination. If the Optionee ceases to be a Director for any reason
other than the Optionee’s death, disability or Retirement, any portion of this
Stock Option outstanding on such date may be exercised, to the extent
exercisable on the date the Optionee ceased to be a Director, for a period of 90
days from the date the Optionee ceased to be a Director or until the Expiration
Date, if earlier. Any portion of this Stock Option that is not exercisable on
the date the Optionee ceases to be a Director shall terminate immediately and be
of no further force or effect.

 

3



--------------------------------------------------------------------------------

4. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

5. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

6. No Obligation to Continue as a Director. Neither the Plan nor this Stock
Option confers upon the Optionee any rights with respect to continuance as a
Director.

7. Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Stock Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.

8. Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Optionee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Optionee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Optionee shall have access to, and the right
to change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.

 

4



--------------------------------------------------------------------------------

9. Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Optionee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.

 

BIODELIVERY SCIENCES INTERNATIONAL, INC.

By:  

 

  Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Optionee (including through an
online acceptance process) is acceptable.

 

Dated:                                          

 

                  Optionee’s Signature      Optionee’s name and address:     

 

    

 

    

 

 

5